Citation Nr: 1811667	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-34 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a prostrate disorder, to include as due to exposure to herbicide agents, nerve gas, and/or other hazardous materials.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to November 1987.  He has meritorious service in Vietnam from April 1968 to April 1969 and September 1971 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2014 and February 2015 statements, the Veteran withdrew his request for a Board hearing. 

In August 2015 and April 2017, the Board remanded this appeal for further development. 


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have exposure to herbicide agents. 

2.  The evidence is in equipoise as to whether the Veteran's chronic prostatitis is shown to be etiologically related to the Veteran's active service, to include in-service exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for service connection for chronic prostatitis have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1131, 1133, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (e) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Principles and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that certain diseases associated with exposure to herbicide agents, may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307 (a)(6) are met. 38 C.F.R. § 3.309  (e) (2017).

A veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 38 C.F.R. § 3.307 (a).

Additionally, a veteran may be service connected for a condition relating to exposure to herbicide agents even if the condition is not a presumptive condition, if proven on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).




II.  Analysis

The Veteran contends that his prostatitis is due to his in-service exposure to herbicide agents, ionizing radiation, mustard gas, and nerve gas.  See October 2009 Statement in Support of Claim.  Specifically, the Veteran contends that upon his return from Vietnam, he developed prostatitis and has suffered from this condition since.  See May 2010 Correspondence.

With respect to the first element of service connection, medical evidence of a current disability, the Veteran has a current diagnosis of chronic prostatitis.  See May 2016 VA Male Reproductive Organ Conditions Disability Benefits Questionnaire (DBQ).  

With respect to the second element of service connection, in-service incurrence aggravation of a disease or injury, the Veteran's military personnel records reflect that the Veteran has qualified service in Vietnam from April 1968 to April 1969 and September 1971 to April 1972.  Given such, the Veteran's in-service exposure to herbicide agents is presumed.  Therefore, the second element is satisfied.

Thus, the dispositive issue in this case is whether the Veteran's chronic prostatitis is related to his in-service exposure to herbicide agents, nerve gas, and/or other hazardous materials.

Here, although the Veteran has qualifying service in Vietnam, presumptive service connection for exposure to herbicide agents does not include chronic prostatitis, and as such, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307 (a) (6), 3.309(e).  However, the Veteran is not precluded from establishing service connection with proof of direct causation.  See Combee, 34 F.3d 1039.

Based on the evidence of record, the Board finds the evidence is in equipoise as to whether the Veteran's chronic prostatitis is shown to be etiologically related to the Veteran's active service, to include in-service exposure to herbicide agents for the reasons discussed below.

After the Board's most recent remand in April 2017, the Veteran was afforded a VA addendum opinion and the Veteran submitted a private medical opinion in support of his claim.  The Board has considered both opinions and noted as they are both conflicting, the evidence is therefore in equipoise. 

In a July 2017 medical opinion by Dr. R.B. of the Memorial Medical Group, Dr. R.B. opined that it is more likely than not that the Veteran's prostatitis occurred as a result of his service.  The doctor noted that the Veteran's initial symptoms began while he was in active service.  Additionally, the doctor noted that the Veteran was in-fact exposed to uranium hexafluoride and ammonium nitrate as evidenced by a letter from his Commanding Officer.  Further, the doctor noted that the Veteran has evidence of being exposed to crystallized ether in an incident during service.  Therefore, the doctor opined that based on the Veteran's exposure to herbicide agents and other hazardous chemicals, in conjunction with the onset of his prostate disorder shortly upon his return from Vietnam, that it is more likely than not that the Veteran's chronic prostatitis is due to herbicide agents and/or crystallized ether, and/or ammonium nitrate, and/or uranium hexafluoride, and/or mustard gas, and/or nerve agents.  Furthermore, the doctor opined that even without these exposures, it is more likely than not that the prostatitis that was originally noted in 1969 shortly after his return from Vietnam is directly related to the Veteran's current prostate disability. 

The Board notes that this opinion corroborates the Veteran's March 2010 private medical opinion by Dr. R.G.  In which, Dr. R.G. opined that, based on the onset of the Veteran's treatment for prostatitis at the age of 19 in July 1969, and his recurrent problems with prostatitis, the Veteran's prostatitis is more likely than not related to his tour in Vietnam. 

However, in a September 2017 VA medical opinion, the VA examiner opined that the Veteran's chronic prostatitis is less likely than not incurred in or caused by service.  The rationale provided was that chronic prostatitis falls into one of the following categories: chronic bacterial prostatitis, chronic prostatitis/chronic pelvic pain syndrome; and asymptomatic inflammatory prostatitis.  The VA examiner noted that regardless of which category the Veteran's condition falls under, it is clear from review of current medical literature that an exposure to Agent Orange (herbicide agents) is not likely to cause or aggravate prostatitis in any way.  

The Board notes that prior VA medical opinions did not address whether the Veteran's presumed exposure to herbicide agents was related to the Veteran's prostatitis, thus one of the reasons for the Board's previous remands.

The Board acknowledges, that due to the unique facts of this case and when considering all the evidence of record, some of it is favorable and some of it is unfavorable and thus in equipoise.  A claim will be denied only if the preponderance of the evidence is against the claim.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C. § 5107.  

Resolving reasonable doubt in the Veteran's favor, entitlement to service connection for chronic prostatitis is warranted.

ORDER

Entitlement to service connection for chronic prostatitis, to include as due to exposure to herbicide agents, nerve gas, and/or other hazardous materials, is granted.







____________________________________________
YVETTE R WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


